340 S.W.3d 603 (2011)
STATE of Missouri, Respondent,
v.
Roy L. BURTON, Appellant.
No. ED 94929.
Missouri Court of Appeals, Eastern District, Division Four.
April 12, 2011.
Brocca L. Smith, St. Louis, MO, for Appellant.
Rachel D. Schwarzlose, Asst. Circuit Attorney, St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and DANIEL PELIKAN, SP.J.

ORDER
PER CURIAM.
Roy Lee Burton ("Defendant") appeals from the judgment upon his conviction by a jury for violation of an order of protection. Section 455.085, RSMo 2000, for which Defendant was sentenced to one year in a medium security institution. Defendant contends the trial court erred in overruling his motion for judgment of acquittal because there was not sufficient evidence to support his conviction for violation of an order of protection.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).